CHARLES    A.     DACKSON
                                                                                  RECEIVED IN
                                      NO:   1101342
                                                                     COURT OF CRIMINAL APPEALS
                            MARK    STILES        3060   FM   3514
                              BEAUMONT,      TEXAS 77705
                                                                                  DEC 16 2015
ABEL ACOSTA,      CLERK                                  WRIT:   C-1-010414-0B10273-B
COURT OF      CRIMINAL    APPEALS                        WRIT NO: C-1-qiq41<f-0B10233-B
OF   TEXAS                                                                    >el Acosta, Clerk
P.O.   BOX 12308 CAPITOL          STATION                  DATE:     12-13-15
AUSTIN,      TEXAS 78711                                   TIME:     6:i*k   PM




RE: APPLICANT NOT ADVISED OF THE DENIAL1 OF HIS WRIT APPLICATION.


DEAR ABEL ACOSTA,         CLERK

I CHARLES ALFRED 3ACKS0N, THE PROSE APPLICANT IN THE ABOVE NUMBERED

WRIT APPLICATION MAKES THIS OFFICIAL COMPLAINT AND NOW ADVISES THE

CLERK AND THE COURT THAT THE APPLICANT HAS NOT BEEN NOTIFIED OF

THE DENIAL OF HIS WRIT APPLICATION BY;. THIS COURT.

THE APPLICANT'S SISTER JUDITH K. GOODWIN CONTACTED THIS COURT BY

PHONE REGUARDING THE STATUS OF APPLICANT'S WRIT AND WAS TOLD THAT
THE WRIT WAS DENIED ON NOVEMBER 11th 2015. it was only when th©„

APPLICANT'S SISTER CONTACTED THIS COURT THAT THE APPLICANT FOUND
OUT ABOUT THE DENIAL OF HIS WRIT APPLICATION.THE CLERK WITH WHOM

MY SISTER SPOKE WITH STATED THAT HE WOULD GET NOTICE OUT TO ME

IMMEADITLY. TO THIS DATE THE APPLICANT STILL HAS NOT BEEN NOTIFIED
BY THIS COURT. THE APPLICANT ALSO SPOKE WITH THE UNIT MAIL ROOM                                 c




ON HIS UNIT AND WAS TOLD THAT HO. LEGAL MAIL HAD COME IN FOR HIM

FROM THE COURT OF CRIMINAL APPEALS OF TEXAS. THE APPLICANT WOULD
ASK THIS COURT TO NOTIFY HIM OF THE STATUS OF HIS APPEAL AS

REQUIRED BY LAW.         THANK YOU

FILE   DATE    STAMP   RETURN                i\